 4:18-cr-03008-JMG-CRZ Doc # 189 Filed: 08/31/21 Page 1 of 1 - Page ID # 869




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:18-CR-3008

vs.                                                    JUDGMENT

JAMES MICHAEL PAPAZIAN,

                   Defendant.

      For the reasons stated in the Court's memorandum and order of March
4, 2021 (filing 156) and the accompanying memorandum and order, the
defendant's motion to vacate (filing 151) is denied.


      Dated this 31st day of August, 2021.


                                           BY THE COURT:


                                           John M. Gerrard
                                           United States District Judge
